 STEPHENSON-YOST STEELLapham-Hickey Steel Corporation d/b/a Stephen-son-YostSteelandUnited Steelworkers ofAmerica,District34. Case 17-CA-13243May 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn December 30, 1988, Administrative LawJudge Frederick C. Herzog issued the attached de-cision.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions, as modified below, and to adopt therecommended Order.We agree with the judge that the Respondentviolated Section 8(a)(5) and (1) by bargaining inbad faith and by unilaterally implementing newterms and conditions of employment after only thesecond bargaining meeting between the parties onSeptember 29, 1986.1 As the judge found, the par-ties exchanged written bargaining proposals at theirinitialnegotiatingmeeting on September 19. TheUnion's proposal sought substantially increasedwages, changing and raising one job classification,liberalized leave, and health care benefits. The Re-spondent's proposal was in the form of a completecontract package and provided, inter alia, for re-ductions in pay rates for leadmen, new hires,number of job classifications (which would affectwages), and elimination of cost-of-living adjust-ments.During the morning session of their next andfinalmeeting on September 29, the parties agreedtoanumber of compromise positions.2 Then,during the lunchbreak, Union Bargaining Repre-sentative Cooper presented the Respondent with awage proposal calling for a 44-cent-an-hour in-crease in each of the two job classes to matchthose enjoyed by the Respondent's employees at itsSt.Louis facility.3 The Respondent's chief negotia-'All dates refer to calendar year 19862The parties reached agreement on some economicissues,includingleadman pay, retention of the existing dental and (certain aspects of the)medical insurance plans, and also agreed to forgo contractlanguagechanges proposed involving noneconomic matters, t e , recognition, unionsecurity, and checkoff provisionsThe Respondent at that point hadmade no responses with respect to other noneconomic grievance issuesinvolving lack of heat, broken windows, and slow payment of insuranceclaims3We find, contrary to the judge, that it was the Union's (rather thantheRespondent's) bargaining objective to obtain wages equivalent to395tor,Hobson, responded, according to Hobson'sown testimony, that the parties were too far apart,but that Cooper insisted that the St. Louis wagescalewas what was needed to "make it fly."Hobson further testified that Cooper thereupon of-fered to discuss what other economic benefits theUnion would be willing to give up in order to getthe St. Louis wage rate. The Respondent then de-clined not only the Union's wage proposal, but alsothe offer to explore movement on other economicitems in return for the proposed increase, as sug-gested by the Union. After the lunchbreak Hobsonpresented the Union with what he called a finaloffer.The Union again offered to discuss tradeoffs,saying that the membership would reject the finaloffer, but the Respondent reiterated that its offerwas final. The union membership rejected the offerthat same day (September 29), and on September30 the Respondent posted a bulletin setting forththe economic conditions of employment (containedin its final offer), which would become effectivethe following day for the reason that "there is nosigned contract as of Midnight 9-30-86." Thereaf-ter, the Union's efforts to reach the Respondent toarrange further negotiating meetings were unsuc-cessful.We agree with the judge's conclusion that nogenuine impasse was reached by the parties on Sep-tember 29. Only two bargaining sessions were held,and at the morning meeting of the second sessionthere was substantial movement from the positionstaken at the first meeting 10 days earlier. Indeed,agreement was reached on leadman pay, union se-curity, and checkoff, to cite a few examples, onwhich the parties previously had been at odds.Thus, the parties' ability to compromise and reachagreement on numerous, previously disputed issuesthat morning demonstrates that neither party couldhave reasonably concluded at that juncture thatfurther bargaining was not possible. The Respond-ent, however, seized on the Union's presenting anew proposal for a 44-cent-an-hour wage increaseduring the luncheon recess to justify the tenderingof its "final offer" after the recess. In this regard,Hobson testified that he considered the union wageproposal to represent the Union's "bottom line"and that, consequently, it was evident that the par-ties "were too far apart" for further compromise oftheir respective positions.When pressed by thejudge to explain why the Union's proposal prompt-ed the Respondent's "final offer," Hobson assertedthose that the Respondent was paying to employees at its St Louis facili-tyHowever, notwithstanding the judge's reliance on his erroneous read-ing of the record, we find, as set forth below, ample support for his ulti-mate conclusion that there was no genuine impasse reached between theparties on September 29294 NLRB No. 27 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat he took Cooper (who he considered to betruthful) at his word when, in making the proposal,Cooper stated that the St. Louis rate was what itwas going to take to "make it [an agreement] fly."We are not persuaded by this explanation be-cause the evidence shows that Cooper's proposalwas neither final nor written in stone; and, underall the circumstances, Hobson should have recog-nized that to be the case.4 For, although the Unionmade plain that parity with the St. Louis wage ratewas a prime objective, it also advised the Respond-ent that it was willing to discuss giving up othereconomic items to compensate for that increase.The Respondent, however, refused even to explorethe Union's offer to discuss potential tradeoffs forincreased wages.5 Instead, the Respondent returnedto the bargaining table after the break and, withoutfurther bargaining, presented a written documentcontaining the terms of its "final offer"-an offerwhich it had every reason to believe, in light of theUnion's bargaining position until then, would be re-jected by the unit employees.6In these circumstances, we find the Respondent'sprecipitous presentation of a "final offer," insteadof exploring the Union's offer to discuss what itwas willing to trade for the wage increase, demon-strates its true bargaining objective of declaring animpasse for the purpose of implementing its ownterms and conditions of employment rather thanreaching agreement with the Union.74 SeePrinting & Graphic Communications Local 13 v NLRB,598 F 2d267, 273 (D C Cir 1979), in which the court stated that "[p]arties com-monly change their position during the course of bargaining notwith-standing the adamance with which they refuse to accede at the outset "See alsoTeamsters Local 1750 v NLRB,788 F 2d 27 fn 11 (D C Cir1986)Here, as shown infra, there is no evidentiary basis for even infer-ring that Cooper took an adamant bargaining position with respect to thewage increase proposal In fact, the contrary conclusion is warranted,given Cooper's repeated assertions that the Union was willing to discusstradeoffs5 SeeNLRB v Eltec Corp,870 F 2d 1112, 1117 fn 2 (6th Cir 1989), inwhich the court noted thatRespondent's duty to bargain on this issue is not negated by the pos-sibility or even the substantial probability that the Union would notagree to respondent's proposed economic concessions The purposeof the duty to bargain is to give the collective bargaining process achance to operate regardless of the possibility of success To holdotherwise would allow employers and unions to skip the bargainingstage altogether based upon their perceptions regarding the lowprobability of reachingan agreementHere, the Respondent has similarly shut the door on the Union's offerto explore tradeoffs based on its asserted perception that no acceptableagreement could be reached,rather than give the bargaining process achance to work6 In fact, upon receiving the offer, Cooper told Hobson that the offerwould be voted down if all Hobson wanted was an answer to his stated"take it or leave it" ultimatum Later that same day, the unit employeesunanimously rejected the offer7The language, "There is no signed contract as of Midnight 9-30-86,"on the face of the Respondent'sSeptember 30 posting of its"`Economic'conditions of employment" implies misleadingly that new conditions arenecessary because of the expiring contract In fact, economic contractualterms generally remain in force after the contract's expirationWe findthat this misleading,publicly stated reason for implementing the finaloffer lends further support to our conclusion that the Respondent de-Accordingly,we find that the Respondent, inviolation of Section 8(a)(5) and (1), engaged in bad-faithbargaining and unilaterally implemented itscontract offer without a genuine impasse havingbeen reached.We also find, as did the judge, thatthe employees subsequently struck to protest theforegoing unlawful conduct, and thereafter madean unconditional offer to return to work, but wererefused reinstatement by the Respondent in viola-tion of Section 8(a)(3) and (1) of the Act.8 We ac-cordingly adopt the judge's conclusions of law andhis recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Lapham-Hickey Steel Corporation, d/b/a Stephenson-YostSteel,North Kansas City, Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.Glared a bargaining impasse simply to work its will as soon as possibleand not because it fully explored the grounds for agreement and reason-ably concluded that none was possibleMember Cracraft does not find the bulletin misleading and, according-ly, does not rely on it in finding that no impasse occurreds The judge correctly determined that backpay for the unremstatedstrikers should be computed in the manner prescribed inF W WoolworthCo, 90 NLRB 289 (1950) He also correctly determined that the unit em-ployees should be made whole for any losses they may have suffered byvirtue of the unlawful changes in their wages, hours, and working condi-tionsHe did not, however, indicate the backpay formula to be applied tothat portion of the make-whole remedy The backpay owed the employ-ees as a consequence of these unilateral changes shall, therefore,be com-puted in the manner prescribed inOgle Protection Service,183 NLRB 682,683 (1970)Stephen E.Wamser, Esq.,for the General Counsel.William J.Cooney,Esq. (McBride, Baker & Coles),ofChicago,Illinois,for theRespondent.DECISIONSTATEMENT OF THE CASEFREDERICK C. HERZOG, Administrative Law Judge.This case was heard by me in Kansas City, Kansas, onJanuary 11 and 12, 1988, and is based on a charge filedby United Steelworkers of America, District 34 (theUnion) on January 7, 1987,1 alleging generally thatLapham-Hickey Steel Corporation d/b/a Stephenson-Yost Steel (Respondent) committed certain violations ofiAll dates hereafter shall refer to the calendar year1986 unless speci-fied otherwise STEPHENSON-YOST STEELSection 8(a)(1),2 (3), and (5)3 and Section 8(d)4 of theNational Labor Relations Act, U.S.C § 151 et seq. (theAct).On November 5, 1987, the Regional Director forRegion 17 of the National Labor Relations Board (theBoard) issued a complaint and notice of hearingallegingviolations of Sections 8(a)(1), (3), and (5) and 8(d) of theAct. Respondent thereafter filed a timely answer to theallegationscontained within the complaint, denying allwrongdoing.All parties appeared at the hearing and were given fullopportunity to participate, to introduce relevant evi-dence, to examine and cross-examinewitnesses, to argueorally, and to file briefs.Basedon the record, my consid-eration of the briefs filed by the General Counsel andcounsel for Respondent, and my observation of the de-meanorof the witnesses, I make the followingFINDINGS OF FACTI.JURISDICTIONThe complaintalleges,the answer admits, and I findthat Respondent is a corporation with an office and placeof business in North Kansas City, Missouri, where at alltimesmaterial it has been engaged in the business of war-ehousing, processing, and distributing carbon steel; thatduring the 12-month period ending September 30, 1987,in the course and conduct of its business operations, itpurchased and receivedat itsfacilitymentioned aboveproducts,goods, and materials valued in excess of$50,000 directly from points outside the State of Missou-ri; that during thesame12-month period it derived grossrevenues from such business operations in excess of$500,000.Accordingly, I find and conclude that Respondent isnow, and atall timesmaterial has been, an employer en-gaged in commerce within themeaningof Section 2(2),(6), and (7) of the Act.2 Sec 8(a)(1) of the Act provides thatIt shall be an unfair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in the exerciseof the rights guaranteed in section 7Sec7 provides thatEmployees shall have the right to self-organization,to form, join,or assist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivitiesfor the purpose of collectivebargainingor other mutual aidor protection, and shall also have the right to refrain from any or allsuch activitiesSec 8(a)(5) of the Act provides thatIt shall be an unfair labor practice for an employer-(5) to refuse to bargain collectively with the representatives of hisemployees, subject to the provisions of section 9(a)* Sec 8(d) of the Act provides that(d) For the purposes of this section, to bargain collectively is theperformance of the mutual obligation of the employer and the repre-sentative of the employees to meet at reasonable times and confer ingood faith with respect to wages, hours, and other terms and condi-tions of employment, or the negotiation of an agreement or anyquestion arising thereunder, and the execution of a written contractincorporating any agreement reached if requested by either party,but such obligation does not compel either party to agree to a pro-posal or require the making of a concessionH. THE LABOR ORGANIZATION397The complaint alleges, the answer admits, and I findthat the Union is now, and at all times material has been,a labor organization within the meaning of Section 2(5)of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. General Background and Labor Relations HistoryAs shown above,Respondent operates as a processorand seller of carbon steel goods from its facility in NorthKansasCity,Missouri.Thatfacility had, previous to itsacquisition by Respondent,been used for a similar pur-pose by another company which employed workers in aunit described as follows:All production and maintenance employees em-ployed at (the facilitymentionedabove), includingtruck drivers whose headquarters are at said plant,excluding, however, office and clerical employees,supervisors, watchmen, office janitors and porters.Respondent obtained the facility on February 29, 1984,by purchasing the assets and goodwill of the previouscompany, Stephenson-Yost Steel. Among such assets wasthat company's "right, title and interest in and to" thethen current union contract. The contract referred towas thelatest in aseries of approximately seven succes-sive collective-bargainingagreementswhich had beennegotiated on behalf of the employees at the facility bythe Union,sinceitobtained representation rights in about1963.Respondent expressly agreed to "assume and per-form all duties and obligations to be performed by [theprevious company] during the life of the contract." Evi-dently it did so, for there has been nothing raised indicat-ing to the contrary, such as difficulties with other unionswhich represent employees in other units or the occur-rence of (a) strike(s) at the facility. Indeed, it is notclaimed that Respondent has ever previously been thesubject of unfair labor practice charges or complaints.Though of no relevance to the issue of Respondent'sculpability here, it seems beneficially instructive concern-ing the frame of mind of the Union's negotiators, and theaffected employees, to note here that negotiations be-tween the Union and Stephenson-Yost Steel, which ledto the collective-bargaining agreement preceding the ne-gotiationswhich form the core of this case, did notprove useful from the Union's or employees' standpoint.In fact, they led toan agreementthat provided for awage freeze and an actual reduction of benefits.In lateJuly the Union timely notified Respondent ofitsdesire to reopen the collective-bargainingagreementfor new negotiations when it expired on September 30.Respondent acceded to the Union's request and enteredinto negotiations.However, these negotiations did notlead to agreement. Instead, after only two negotiatingsessions,they led to Respondent's declaration of an im-passe, a long hiatus in bargaining, a strike by the nine 398DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDemployees5 in the unit, and disputes about the strikers'reinstatement rights.B. Contentionsof theParties and IssuesThe GeneralCounsel claims that Respondent bar-gained in bad faith,without real-intent to seek agree-ment, that no impasse was reachedby thenegotiators,that an ensuing(albeit long-delayed)strikewas caused orprolonged by-unfair labor practices of Respondent; andthat Respondent has failed and refused to meet its obliga-tions to reinstate employees.Respondent claims to have engaged in lawful,if hard,bargaining,untainted by unfair labor practices,resultingin a quick impasse after the second bargaining session.Instead,so Respondent asserts, it isthe Unionthat hasfrustrated the bargaining process, most notably by its en-gagement in concerted bargainingwithother unions, lo-cated inothercities and States,which havehad labor ne-gotiationswithRespondent during the timeframe in-volved here.Finally,so Respondent claims, the strikewas not caused or prolonged by unfair labor practices,and the Union'salleged demand for reinstatement onbehalf of employees was invalid.Accordingly,Iturn now to an examination of theevents in question.C. Eventsat the Bargaining TableEachof thetwo prestrike bargaining sessions was heldat a motel,evidentlyengaged by one of the parties, notfar from Respondent'sfacility inNorth Kansas City,Missouri.Present and representing the Union at each of theprestrike sessions were Ernie Cooper(a staff representa-tive of the Union),Harold Cecil(a longtime employee ofStephenson-YostSteel and committeeman for the Union),and Doug Falconer(another longtime employee of Ste-phenson-Yost Steeland committeeman for the Union).Representing Respondent at each of the sessions wereJeffreyM.Hobson(corporate operations manager forRespondent)and Richard A. Kill (division manager ofthe facility in North KansasCity).Cooper and Hobsonacted as chief negotiators and spokesmen for their re-spective sides.6Eachof the twobargaining sessions preceding thestrike began around 9:30 a.m.and lasted until around 2p.m., excluding lunch.5 The parties stipulated that during the period from May 1, 1987,through July 9, 1987, the unit's employee/members consisted of, and onlyof, the following personsFred AldrichCal MonroeHarold CecilIke PinaireRichard CircleBrad StrangeDoug FalconerKenny HawkinsJohn Hays-The five persons named all testified at the trial No other persons tes-tified1.Firstsession-September 19Opening pleasantries aside, Hobson told the Union'snegotiators that he preferred that negotiations be con-ducted in an orderly manner, free of shouting. He wenton to say that when the parties reached a point where afinal offer would be appropriate, the Respondent wouldmake one, that it would be described as such, and thatno further offers would be made concerning the subjectmatter.The parties exchanged written proposals during thisfirstsession.The Union's called for an additional floating holiday, a"substantial"wage increase, changing the classificationof a job known as "sideloader" so as to raise it, addingfuneral leave provisions, increased cost-of-living adjust-ment by adjustment of the formula used in implementingit,additional vacation for employees with 20 years ofservice, reinstatement of a dental plan, addition of eyecare, adding health insurance for retirees with 30 years'service, and discussion of complaints' concerning allegedslow payment of insurance claims, lack of heat in thebuilding, and lack of safety equipment, including gloves.The parties seem not to dispute the fact that this meet-ing was conducted in evident good spirits, devoid of ob-vious rancor or display of negative emotions. Instead, thegeneral tone seems to have been that it went about aswell as each had hoped for, i.e., from the Union's stand-point, although the Union wanted Respondent to bemore generous and forthcoming, it was not truly disap-pointed in the way the first meeting progressed, giventhe realities of such negotiations; from Respondent'sstandpoint,Respondent had the opportunity to set thetone it wished to convey during negotiations. For exam-ple,on hearing Cooper's description of some 2 dozenbroken windows at the facility, Hobson blandly repliedthat he would look into the matter and get back toCooper about it. A similar exchange took place regard-ing a complaint concerning the alleged late or slow pay-ment of insurance claims. Thus, the Union complained ofunfairness and Respondent responded equably, with evi-dent reasonableness, but firmly.Respondent's proposal differed somewhat from theUnion's, not only in content, but also in form It was pre-sented as a complete proposal. It called for changing theUnion's recognition clause from past contracts so as todelete truckdrivers from the unit description; it alsocalled for changes in the union-security and checkoffprovisions made in past contracts. Respondent also pro-posed deletion of provision for promoting unit employeesto positions outside the unit, changes in the hours ofwork to eliminate a floating holiday, and deletion of pro-visions for weekend holidays and leadman pay; it pro-posed a reduction in the number of job classifications(which would affect wages), pay rate for new hires andelimination of pay for jury duty and funeral leave; it pro-posed to eliminate the cost-of-living adjustment, the jobevaluation plan, and the provision for severance pay; itproposed to reduce the vacation benefit and change thelanguage in the old grievance-arbitration clause.7 Initially brought up as grievances STEPHENSON-YOST STEELThe parties took a break to refresh themselves afterthis exchange of proposals.When they returned,Cooper reviewed Respondent'sproposals aloud,and characterized them as "drastic take-aways."On inquiring why Respondent wanted to takethe truckdrivers out of the unit,Hobson replied that Re-spondent needed flexibility to call in an outside truckingfirmwhen its drivers were working the warehouse.Cooper said he had no problem with Respondent solvingthat problem,and that Respondent had been doing itsince 1963;he suggested that Respondent go on callingoutside help as needed,but that it leave its own truck-drivers in the unit.Hobson promised to reconsider andget back to his on this.A similar exchange,with a like result,followed con-cerning the proposed changes in union security,check-off, evaluation of temporary supervisors,weekend holi-days, and leadmen.Both sides agreed to table further dis-cussion of the issues of proposed cuts in the fringe bene-fit package such as major medical, dental,and short-termdisability plans, floating holidays,severance pay, reduc-tion in vacation schedules, increased hours to accrue va-cation leave,and cost-of-living adjustment, since thesewere mutually viewed as economic issues.8Cooper called for the provisionsfor jobclasses andwage scales,jury pay,and funeral leave to be placedback in the contract.He also called for Respondent toincrease the number of days employees would have tofile grievances from 2 to 5 days, in view of the fact thattruckdriversmight be away from the facility for thatlong or longer.Similarly,he requested an increase in Re-spondent'sproposed time limit for requests for arbitra-tion.The parties agreed to correct a typographical errorconcerning the expiration date for the proposed collec-tive-bargaining contract.They also agreed on the designof the medical plan.2. Second session-September 29The second and final meeting preceding the strikebegan with an explanation that Hobson's daughter wasill,and that this would require Hobson to leave early inthe afternoon.Respondent gave the Union its revised proposals, botheconomic and noneconomic.Respondent dropped itsproposed changes in the old contact's provision for rec-ognition,union security,checkoff,funeral leave(as wellas including the Union's proposal regarding step-parentsand guardian).Respondent also agreed to the Union'sproposal for increasing the number of days to file for agrievance or arbitration.Respondent proposed to restorethe provisions for promoting unit employees to positionsoutside the unit.Respondent continued to propose thedeletion of a floating holiday,but it restored the old lan-guage covering treatment of weekend holidays and lead-man pay.Respondent remained firm on its new provi-sions for wages,except for an agreed-on change in aclerical job classification.Respondent proposed twoa The parties had evidently reached agreement to put off discussion ofsuch matters until resolution of noneconomic issues,as parties to negotia-tions are wont to do.399wage classes with six job classifications.The pay ratewas to be $3 less per hour for new hires,and provisionwas made for hourly wages of $10.15 and $10.79 for cur-rent employees. Respondent indicated it would be agree-able to a job evaluation proposal by the Union,so longas it was kept to"something simple."On Cooper's pro-test that he did not understand what was wanted,Hobson told him to put something in writing and get itto him,which Cooper agreed to do. Respondent's pro-posal for insurance(medical and dental)and vacationwas "as proposed."Respondent proposed to includesome provision for severance pay, though at a reducedrate from the expiring contract.Respondent proposedthat all this be put in a contract for 3 years'duration.In the ensuing discussion agreements were reached onthemedical insurance plan's design,and on the dentalplan already in effect,but not on the comprehensivemajormedicalplan,with its increased deductibleamounts,or the short-term disability plan. No agreementwas reached upon vacations,wages for current employ-ees, elimination of cost-of-living adjustments,severancepay, the checker job classification,or even on the $3-per-hour wage reduction for new hires(since Respondent re-fused to agree on this unless it was part of an en_ tir`epackage agreement).The Unionpresented its revised proposal to Respond-ent during the luncheon break which followed.Itpro-vided for revising the provisions for floating holiday,severance pay provisions,and a capped cost-of-living at15 cents per hour per year.It provided for an additionalweek of vacation after 20 years and wage increases of 44cents for each of the two job classes, with 5-percent in-creases thereafter for the second and third years of thecontract.Discussion of the proposed wage increase ledto the possibility being broachedby Cooperof his under-taking to give up other items in order to obtain the wageincrease sought."After lunch Hobson presented what he called a finaloffer.It proposed a freeze on wages and vacation bene-fits, the elimination of cost-of-living adjustments and sev-erance pay,wages for new hires being reduced by $3 perhour,and medical and dental insurance"as proposed."Cooper responded by claiming that this representedconcessionaire bargaining,and asked where Respondentput the money it saved,since he had been under the im-pression that Respondent sought only to keep its eco-nomic package the same, rather than to save money.Not only did Respondent not deny that Cooper had made this offer,itwas Hobson who initially testified about this point,and who later but-tressed it and amplified under cross-examination that the Union had of-fered to give up some other items if "they could get the St.Louis maybe.44 or.45 cent package." Hobson was asked:By Mr.Wamser:Q. So I guess from that, did he, in fact,tell you he would give upon other items if he could get that?A. Yes,he did.Yes, he did.Thus,I deem it admitted that the Union offered during the second andfinalmeeting to "move"on "other items" in order to accommodate Re-spondent's needs in the economic area.Respondent'sunwillingness toeven explore Cooper's offer in order to learn whether or not he was sin-cere, or what benefits might lay therein for Respondent,bespeaks a desireto avoid and evade,rather than to reach,agreement on a new collective-bargaining agreement with the Union. 400DECISIONS OF THENATIONALLABOR RELATIONS BOARDHobson told him it was Respondent's final offer, and theUnion could take it or leave it Cooper told him that itwould be voted down if all he wanted was an answer,but reminded that there wereitems stillto be discussed,such as job evaluation and safetyitems.Hobson repliedmerely that was Respondent's economic package.At that, the meeting broke up. Based on this record,there is no evidence ,that Respondent ever "got back" totheUnion with responses to the several items it hadpromised it would.Cooper, Cecil, and Falconer went from there to the fa-cility and conducted a voteamongthe unit's members onRespondent's final offer. It was unanimously rejected.The three negotiators then went to Kill's office andused the phone there to phone the Federal mediator'soffice. Both Cooper and Kill spoke to the mediator. Atthe end of the conversations (evidently they were carriedoutwith a certain amount of privacy being affordedwhoever was speaking to the mediator), Kill told Cooperthat he was unable to do anything.3.Theimplementationof the final offerOn September 30, Respondent posted a bulletin at thefacility. It stated that, effective the following day, the"Economic conditions of employment" would be as setforth in the bulletin The body of the bulletin, followingthe letterhead and salutation, read as follows.1. Insurance as proposed, Medical and Dental.2.Vacation-All current employees vacation re-mainsthe same as old contract.New Hires-as of 10-1-86.1week after 1 year2 weeks after 2 years3weeks after 10 years3.COLA dropped from contract.4.Wage Scale:Job Class 1-$10.50 per hourOrder FillerMachine OperatorTruck Driver .Raymond OperatorJob Class 2-$11.145 per hourMaintenance MenPanograph OperatorAll new' hires as of 10-1-86 $3.00 per hour less,with $.25 per hourincreaseevery 90 daystillmaxi-mum dollar rate m jobclassis reachedLanguage as proposedin lastoffer to apply.There is no signed contract as of Midnight 9-30-86.Stephenson-Yost Steel4.Thefailureof effortsto bargainfurtherAs you know the employees have turned downthe Company's offer. The employees are going tocontinue to work, thus allowingus timeto set upmeetingdates to resolve the issues.The Unioniswillingtomeet with you at anytime. I feel that with theassistanceof Federal Medi-ator Gene Bralley the problems could be quickly re-solved.Awaiting your reply, I amSincerely,On October 9 Kill responded, as follows:Dear Mr. Cooper,As we stated in our last meeting we have madeyou our final offer.We do not have anything fur-ther to discuss.Sincerely,Cooper testified that he thereafter tried unsuccessfullyseveral times to reach Kill or Hobson by phone,leavingmessagesfor them to call him,in aneffort to schedulefurther negotiations. He claimed to have received no re-sponseand, asa result, to have thereafter confined hisfurther efforts to contact the Respondent to the interven-tion of the Federal mediator. Hobson testified that he re-ceived nomessagesor other attempts to communicatefrom Cooper or any other union representative. Killsimply testified that he received nothing from the Union.I resolve this credibility conflict in favor of the versionof events supplied by Cooper, on the basis of his superiordemeanor in testifying.Despite the breakdown in negotiations, Respondent'semployees continued to work. From all that appears,they have since worked, when not engaged in a strike,subject to the terms of the bulletin posted on October 1.D. The Union's Presence at the Bargaining in ChicagoOn May 12 and 13, 1987, Respondent was engaged incollective-bargainingnegotiations atChicago, Illinois,with a union representing its employees in a unit locatedin Chicago.Cooper and Cecil appeared at these negotiations andobserved what happened, as did a representative of an-other union which represented some of Respondent's em-ployees in a unit located in St. Paul, Minnesota. At theMay 13, 1987 meeting, the representative of the Chicagounion made a proposal to Respondent that somehow in-cluded common duration dates and wage proposals forall three units of employees.No claim is made that either Cooper or Cecil partici-pated in the Chicago negotiations in any fashion otherthan as set forth above.E. The StrikeOn May 16, 1987, having returned from Chicago,Cooper conductedameetingof employees from fourseparateunits at ahall in NorthKansasCity.He dis-cussed with them their various options, Le, he told themOn October 1 Cooper wrote to Kill. He stated, in per-they could continue trying to meet with the Company intinent part:order to resolve the contract differences, and he told STEPHENSON-YOST STEELthem that they could strike to try to force the Companyto the bargaining table. No action was attempted at thismeeting.After the meeting, Cooper met privately with Falcon-er and Cecil. They engaged in further discussion of theiroptions,with the thought in mind that Falconer andCecilwould relay any news to the employees at Re-spondent's facility, and then decide what they wanted todo. According to Falconer he complained at this meetingthat "the working conditions had gotten severely out ofhand . . . and we was shifting men around from job tojob . . . before the job was even completed . . . and oneman was doing the work of two .. . ." He recalled thatCooper then told him and Cecil that they would have totake a vote of the men to decide what to do1.TimingOn May 18, 1987, Cooper called Cecil and learnedthat the employees had voted unanimously to strike. InCecil's words, they had "had enough stalling," were "fedup," and wanted to strikeThis date coincides with the onset of a strike by theRespondent's employees in the Chicago unit, and is onlya day or two preceding the onset of a strike by the Re-spondent's St. Paul employees. The Union's witnessesclaimed that they had not made the decision to strike inunison with these other unions, but acknowledged thatthey were well aware of the strike plans of the otherunions.The nine employees began to strike on May 20, 1987,around 6:30 a in, and continued to do so until October 1,1987.On both May 20 and 21, 1987, Respondent notifiedeach employee, in writing, that (paraphrasing), if he re-mainedon strike as of May 27, 1987, his status would bethat of an economic striker, subject to replacement, butnot fired. Each employee was also notified that, until re-placed, he was welcome to return to his job, and that,even thereafter, he retained certain job rights.2.Evidence of the strike's purposeThe decision to strike was made by the employees at ameetingoutside the facility, in itsparking lot. The meet-ing was conducted by Cecil and Falconer after work onMay 18, around 4:30 p.m. It was attended by all nine em-ployees in the unit.Cecil credibly testified that he told the men that, "[i]t'scometimefor us to make a decision on what we'regoing to do now. You know, we can either continue towork like we have been or we can go on strike and tryto get this settled." He asked for suggestions or com-ments,but received none. He then asked all those infavor of continuing to work toraisetheir hands; no onedid so. Then he asked those in favor of going out onstrike toraisetheir hands; everyone present raised ahand. As noted above, he later that evening reported theresults to Cooper by phone.Falconer credibly testified that he told the others atthe meeting referred to above that "we was here to takea strike vote to see if we could resolve this contract dis-pute that we was going under," and that a discussion of401the options ensued. Falconer testified that "there wasseveral items brought up with one man trying to worktwo walk-in cranes and one man trying to work the large20-foot shear, five-eighths shear by himself." He recalledthe affected employees, Richard Circle and John Hays,bringing up these complaints. He went on to detail thathe then said, "I want a show of hands of those that wantto stay and work under these conditions," and no oneraised a hand But, when he then asked if they wanted tostrike, "I got 100 percent raise of hands for the strike."No other person testified about the events surroundingthe decision to engage in a strike.Cooper credibly testified that he supplied the menwith picket signs shortly before the picketing began, onboth may 19 and 20. One such sign, so he also testified,measured approximately 28 or 30 inches by 12 or 14inches, and read as follows-UNFAIRLABORDISPUTESTRIKEUNITEDSTEEL WORKERSOF AMERICAAFL-CIOAnother picket sign supplied by Cooper left out thefirst three lines of the first sign, and replaced them withthe word, "ON."Cooper credibly testified that such, or similar, signswere carried by the men, or displayed on or about theirvehicles,and even tacked on poles, throughout thecourse of the strike. His testimony on this point was cor-roborated by Cecil and Falconer. It was contradicted,however, by that of Hobson and Kill. I resolve thecredibility dispute in favor of Cooper, on the basis of hissuperior demeanor while testifying.Cooper testified that he conducted another meeting ofthe employees in the facility's parking lot on May 27,1987Presentwere eight employees, plus the Union'ssubdirector. The subdirector asked the employees if theywanted to continue to strike, or to return to work.Cooper testified that, "There was a vote ... until theycould get the . . . until they could get it resolved or atleast get it back to the bargaining table, they then voted,eight all, to stay out."F. The Resumption of BargainingOn July 9, 1987, the parties met once again. Coopertestified that he applied for reinstatement unconditionallyon behalf of the employees. He stated that, following dis-cussion of check-lists of economics and noneconomics,he said, "Well, there is some other issues that we oughtto discuss, and that is the issues about the strikers." Hestated that he went on to tell Respondent that he couldhave the picket signs down on the following day, andplace the employees back to work at 8 a in. He recalledthatHobson merely responded with a question aboutwhether he had heard anything from the National LaborRelations Board, and that he said he had not, but that he 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwould put the employees back to work on July 10. Herecounted that he told Hobson that he still regarded thereplacements as unfair and "scabs," but "that they werenot permanent replacements because they did not adver-tise in the paper nor at any one of their interviews whenthey hired the employees, did they ever convey to themthat they was permanent replacements."Kill responded that they had intended them to beAfter fruitless discussion, Hobson stated that they wouldhave to wait and get the ruling of the NLRB. At that,Cooper asked if that meant that Respondent intended notto reinstate the employees on strike, and Hobson statedthat they would just have to wait on the ruling.By letter of July 16, 1987, Hobson advised Cooper fur-ther that Respondent's position was that "those people inthe plant" are permanent replacements. He also reiterat-ed the Respondent's position on wages, i.e., a 3-yearfreeze.On July 22, 1987, Cooper wrote Hobson, among otherthings, that the Union had offered on July 9 to have theemployees report back to work on July 10, and had beenmet by the Respondent's statement of a desire to wait forthe ruling of the NLRB. No response correcting any al-leged misrepresentations contained in Cooper's letter wasever made by Respondent.No progress has been made in negotiations in the inter-im since.G. Analysis and Conclusions1.The violation of Section 8(a)(5)a.The failure to bargain in good faithThe obligation to bargain collectively, though neversatisfied by application of rote or formula, is defined inSection 8(d), set forth above. Yet, difficulties are routine-ly encountered in the application of that definition tocases of the sort-detailed above.For we do not deal here with the sorts of conductwhich are deemed so patently contrary to a genuinedesire to reach agreement that the fact of their occur-rence will sustain a finding of a per se violation. Actionsthat fly in the face of the 8(d) requirements have longbeen considered to be per se violations of the Act's bar-gaining duty, regardless of any other good-faith activi-ties.For example, if an employer were, during negotia-tions, to make unilateral increases in wages, changes in ameritwage policy, and sick leave policy, all of whichare deemed to be "mandatory" subjects for bargaining, itwill be held guilty of a per se violation of Section8(a)(5).When faced with such a situation, the SupremeCourt said inNLRB v. Katz,369 U S. 736, 743 (1962):[A] refusal to negotiate in fact as to any subjectwhich is within Section 8(d) and about which theunion seeks to negotiate, violates Section 8(a)(5),though the employer has every desire to reachagreement with the union upon an overall collectivebargaining agreement and earnestly and in all goodfaith bargains to that end.Moreover, obvious per se violations aside, the courtsconsider an employer's entire course of conduct, or thetotality of circumstances, in determining good- or bad-faith bargaining. The appropriate standard is whether thecircumstances clearly indicate "a desire not to reach anagreement with the union."NLRB v. Reed & PrinceMfg.,205 F.2d 131 (1st Cir. 1953). The Board, too, hasfollowed the "totality of circumstances" standard inthese types of cases. InAtlantaHilton& Tower,271NLRB 1600 (1984), it stated:[T]he obligation does not compel either party toagree to a proposal or require the making of a con-cession.Both the employer and the union have aduty to negotiate with a "sincere purpose to find abasis ofagreement," but "the Board cannot force anemployer to make a `concession' on any specificissue or to adopt any particular position." The em-ployeris,nonetheless,"obliged tomakesomerea-sonable effortinsomedirection to compose his dif-ferences with the union, if § 8(a)(5) is to be read asimposingany substantial obligationat all."It isnecessary to scrutinize an employer's overallconduct to determine whether it has bargained ingood faith. "From the contexton anemployer'stotal conduct, it must be decided whether the em-ployer is lawfully engaging in hard bargaining toachieve a contract that it considers desirable or isunlawfully endeavoring to frustrate the possibilityof arriving at anyagreement."A party is entitled tostand firm on a position if he reasonably believesthat it is fair and proper or that he has sufficientbargaining strength to force the other party toagree.Although anadamant insistence on a bargainingposition is not of itself a refusal to bargain in goodfaith . . . other conduct has been held to be indica-tive of a lack of good faith Such conduct includesdelaying tactics, unreasonable bargaining demands,unilateralchanges in mandatory subjects of bargain-ing, efforts to bypass the union, failure todesignatean agent with sufficientbargainingauthority,with-drawal of already agreed-upon provisions, and arbi-trary scheduling of meetingsAlthough the Board has recently reaffirmed its stand-ards for the review of contract proposals inReichholdChemicals,288 NLRB 69 (1988), it has also announceditsdetermination to "continue to examine proposalswhen appropriate and consider whether, on the basis ofobjective factors, a demand is clearly designed to frus-trate agreement on a collective-bargaining contract." Id.Here, there are a number of factors that are consistentwith Respondent's argument that it engaged in good-faith efforts to reach agreement:(1) Respondents' unblemished record with the Board isindicative that, at least, Respondent has no proclivity toviolate the Act.(2) Respondent has not even been charged with, muchless proven guilty of, independent violations of the Act,which might be indicative of animus.(3)Respondent entered into negotiations with theUnion with seeming willingness. STEPHENSON-YOST STEEL(4)Respondent conducted itself in the negotiation ses-sions without evident anger or other display of emotionindicative of either resentment at being required to par-ticipate, or thinly veiled hostility toward the entire proc-ess.(5)Respondent both received and gave proposals tothe Union.(6)Respondent demonstrated in a number of instancesthe ability and willingness to change or modify its posi-tion.There are, however, some other factors which are in-dicative that a contrary desire was harbored by Re-spondent when it entered into negotiations:(1)Respondent was not truly the same employer, butonly the purchaser of the employer, which had a historyof approximately seven successive preceding efforts tocompose its differences with its employees (and is there-fore not entitled to the benefit of the favorable inferencearising from such a lengthy history of good-faith dealingswith the Union).(2) Respondent's substantive proposals, initially calling,inter alia, for changing the recognition clause long used,the union-security and checkoff provisions, the elimina-tion of fairness procedures for promotion, elimination ofthe provisions for cost-of-living adjustments, job evalua-tions, and severance pay, plus changes in the old griev-ance-arbitration clause,were scarcely likely to make itsproposal to actually lower or freeze wages for a longperiod of time palatable to its employees; that Respond-ent ultimately called for a freeze on wages and vacationbenefits, the elimination of cost-of-living adjustments andseverance pay, plus a lowered wage package for newhires, and a medical and dental insurance package al-ready known to be unacceptable to the Union can easilybe viewed as efforts by it to bring back from the Unionconcessions which the Union had won in bargaining ofdays long past.(3)Respondent'sunwillingness to continue negotia-tions past what was only the second negotiation session,seems indicative of an unseemly haste to arrive at an"impasse" in negotiations.(4)Respondent's unwillingness to even discuss theUnion's offer to make further concessions in order tomeet Respondent's stated objectives in negotiations.(5)Respondent's failure to ever "get back" to theUnion as promised regarding matters which had beenpreviously raised in negotiations, and as to which therewas never either agreement or impasse reached (e.g, jobevaluations or disability plan).(6)Respondent's failure to afford the Union a fairperiod of time in which to review Respondent's compre-hensive proposalThus, using the standard announced by both the Boardand the courts, i.e., "the totality of circumstances," thepicture is scarcely crystal clear that either of the compet-ing pointsof view is totally "on the side of theangels "But, I find it compelling, dispositively so, that Re-spondent's haste to reach the state of impasse apparentlycaused it to brush right past a number of possibly reason-able bases for prolonging negotiations past the secondmeeting.403For example, no one can say what effect, if any, theunfortunate illness of the daughter of Respondent's nego-tiatormay have had on the course of negotiations thatday.Further, while, on the one hand it is indicative of goodfaith on the part of Respondent that it modified its posi-tion on no less that 11 separate items during the courseof the second negotiating session,itseems suspiciouslycontrived and preconceived "that the very fact that suchmodificationswere leading to tentative agreements andaccords would lead to no renewal of hope" by Respond-ent that further negotiations concerning more importantor fundamental items, such as "economics,"might alsoyield to the process of compromise. After all, the wholenegotiation process had scarcely begun, yet progress wasalready being made, and continued to be made, right upto the end of the second session.Ido not understandwhat made Respondent feel that continuing the process,however briefly, would proveso futile that it was notworth even exploring. My suspicion is that Respondentactuallyfearedthat the negotiation process might work,and felt obliged to bring it to a premature end.There had been but two meetings before Respondentdeclared an impasse,and announced the implementationof the "final offer." The parties were still in the processof getting to know one another and feeling each otherout, given the fact that Respondent had taken over theposition of the prior employer. Moreover, there was noshowing, or even an attempt to show, that Respondentwas involved in some emergency situation,making theneed for concessions and implementation more urgent;certainly there was nothing in this record to explain whyone or two more sessions of negotiations would haveproven harmful to Respondent's interests.None of this is to say that there is any magic formulato determine the proper number of negotiating sessionsan employer must engage in before it may logically andsafely declare that further negotiations are deemed futile,and that the parties at an impasse.It is recognized thatemployers have a legitimate.interest in getting on withbusiness and, at some point, they must be free to face re-alityBut how is a trier of fact to view an employer thathears, but apparently ignores, a union announce,duringonly its second negotiation session,that it is willing tomeet the employer's previously announced main bargain-ing objective, i.e., a comparative wage scale with a facili-ty in St. Louis? As set out above, thereis nodispute thatthis occurred; Hobson himself testified that Cooper madethis concession to him at the second bargaining session.Yet, by all that appears, there was absolutely no furtherdiscussion of the matter.My conclusion and finding from the totality of circum-stances here, where the"last circumstance"is the em-ployer's "brushoff' of theunion'sprofessed willingnesstomeet its most important negotiatingobjective,is thatthe employer was not truly interested in agreement, butonly in impasse,in order to privilege its imposition of re-vised provisions of wages, hours, and working condi-tions. 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThis, ofcourse, quite obviously fails to meet the stand-ard set forth in Section8(d) of the Actand, for thatreason,isviolative of Section 8(a)(5) and(1) of the Act.I so find and conclude.' ob.The claimed impasse in negotiationsSince the Board'sdecisioninTaft Broadcasting Co.,163NLRB 475 (1967), certain "first principles" havebeen repeatedly drawn therefrom,as follows:An employer violated his duty to bargain if,when negotiations'are sought or are in progress, heunilaterally institutes changes in existing terms andconditions of employment. On the other hand, afterbargaining to an impasse,that is, after good-faithnegotiations have exhausted the prospects of con-cluding in agreement,an employer does not violatethe Act bymaking unilateral changes that are rea-sonably comprehended within his pre-impasse pro-posals:Whether abargaining impasse exists is a matter ofjudgment. The bargaining history, the good faith ofthe parties in negotiations,the length of the negotia-tions, the contemporaneous understanding of theparties as to the state of negotiations are all relevantfactors to be considered in deciding whether an im-passe in bargaining existed.Here, in applying these principles,Ihave no alterna-tive but to find and conclude, as I do, that no genuineimpasse ever existed in this case.For, as I have alreadyset out;the claimed impasse was contrived,rather thanreal.It seems a reasonable conclusion that it was deemed adesirable end by Respondent because, as stated by theSupreme Court inTaft,while an employer is normallynot free'tounilaterallychange previously negotiatedterms and conditions-of employment,itbecomes so if itcan be said that good-faith negotiations have led to agenuine impasse. Thus, such an employer is free toimpose his own terms and conditions of employment, anobvious, and tempting,economic benefit to an employer.Having found that no legally cognizable impasse everexisted,I-am necessarily led to also find and conclude, asI do, that the repeated refusals,or failures to respond af-firmatively to the Union's demands(in person, by letter,or relayed through the Federal mediator),aswell as theimplementation of the Respondent's"final offer,"wereimpermissible.Further,Ifind that Respondent's imple-io I note here that I do not agree with the argument of Respondentthat the evidence is sufficient to demonstrate that the Union engaged in"concerted bargaining"with thelocal unionsfrom Chicagoor St PaulOn the otherhand, I would not conclude that it was mere coincidencewhichled to the presenceof the Unionat the negotiations in Chicago, orwhich prompted the timing of the strike But Respondent has not pointedout, nor couldit,any authorityholding that a Union mustbehave stupid-ly, as if it operates in a vacuum,when it decides about the best time toexert its economic leverage,or that a strike must be caused"purely" byunfair labor practices,in order to retain theAct's protectionfor strikerswho engage in strikes characterized as "unfair labor practice strikes "Accordingly,Ifind such conduct to have had no legal significance inthe outcome of this casementation of its "final offer"" i constituted unilateralchanges in wages, hours, and working conditions whichmust be rescinded until and unless they have been sub-jected to good-faith bargaining resulting in a valid im-passe.Finally, I find that by each of the above-describedactionsRespondent has violated Section 8(a)(5) of theAct. Ishall provide an appropriate remedy for each suchviolation.2.The violation of Section 8(a)(3)a.The nature of the strikeThe Union conducted several strike votes. The recordisuncontradicted that on each such occasion the votewas preceded by a certain amount of discussion amongthe affected employees,and that on each such occasionthe employees,or at least some of them,determined toengage in,or to continue to engage in, strike activity be-cause of a desire to compel Respondent to "return to thebargaining table."For example:(1) Falconer credibly testified that he told the others ata meeting on May 18, 1987,that,"we was here to take astrike vote to see if we could resolve this contract dis-pute that we was going under,"and that a discussion ofthe options ensued. Falconer testified further that "therewas several items brought up with one man trying towork'two walk-in cranes and one man trying to workthe large 20-foot shear, five-eighths shear by himself."He recalled the affected employees,Richard Circle andJohn Hays, bringing up these complaints He went on todetail that he then said,"Iwant a show of hands of thosethat want to stay and work under these conditions," andno one raised a hand.But,when he then asked if theywanted to strike, "I got 100 percent raise of hands forthe strike."(2) Cooper credibly testified that on May 27, 1987, theUnion's subdirector asked the employees if they wantedto continue to strike, or to return to work.Cooper testi-fied further that, "There was a vote .. . until they couldget the . . . until they could get it resolved or at leastget it back to the bargaining table, they then voted, eightall, to stay out."Moreover, there was other credible evidence of theintent of employees in engaging the strike.Cooper credi-bly testified that he supplied the men with picket signsshortly before the picketing began,and that many ofthese signs made prominent reference to an"UNFAIRLABOR DISPUTE." Cooper also credibly testified thatsuchsignswere displayed throughout the course of thestrike.His corroborated testimony on this point has beenfound superior to that of contradictory testimony sup-plied byHobson and Kill.My conclusion from all of this is that the primaryfocus of the employees'decision to strike was to protestthe failure and refusal of Respondent to bargain further,or in good faith.The evidence also tends to establish thatthe implementation of the unilateral changes contributedto the failure of the parties to earlier resolve their differ-i i Counsel for the General Counsel has effectively conceded that Re-spondent's implementation did not illegally differ from its previous pro-posals STEPHENSON-YOST STEELencesthat had led to the strike. Since I have found thefailure to bargain in good faith, merely engagingin "sur-face bargaining," to have been the very essence of theunfair labor practices committed by Respondent, it nec-essarily follows that I should, as I do, also find and con-clude that the strike was caused and prolonged by unfairlabor practices of Respondent, because the evidence re-ferred to above clearly establishes the necessary "causalconnection" between the very unfair labor practices Ihave found to have been committed and the employees'decision to engagein and/or remain on strike.BuffaloConcrete,276 NLRB 839, 841 (1985),Tufts Bros.,235NLRB 808, 811 (1978);TyposerviceCorp.,203NLRB1180 (1973); compareBurlington Homes,246 NLRB 1029(1979).Iagreewith the argument made by counsel for theGeneral Counsel that the fact that the employees delayedgoing on strikeuntil itwould be most likely to have anadverse economic impact on Respondent is scarcely in-dicative that the unfair labor practices of Respondentwere not the cause behind the decision to strike.MatlockTruck & Trailer Corp.,217NLRB 346, 355 (1975)."Timing is significant, but not conclusive in establishingthe basis for a strike."Burns Motor Freight,250 NLRB276, 277-278 (1980).b.The demand for and the refusal of reinstatementCooper's verbal requests while meeting with Respond-ent's negotiators on July 9, 1987, together with his letterof July 22, 1987, were, in my opinion, sufficiently clearto convey the then-current desire of employees to returnunconditionally to their former positions of employment.Such requests may be ignored by an employer at itsown peril, even if they are made collectively for all em-ployees by the union's representative, as they were here.ColonialHaven Nursing Home,218NLRB 1007, 1011(1975).Certainly, such requests are ample to modify thepreviously stated position that they desired reinstatementonly if the permanent replacements were first discharged.Respondent argues in its brief that, "[b]oth sidesagreed that the issue [of whether employees were enti-tled to reinstatement] would have to await determinationby the NLRB." I cannot agree. For, as set forth above, Ihave also determined that the striking employees wereunfair labor practice strikers, and not economic strikers,as argued by Respondent. Unfair labor practice strikersare entitled to immediate reinstatement on application,without regard for whether or not their positions havebeen filled by replacements.Stuart Radiator Core Mfg.Co., 173 NLRB 125, 126 (1968). Although I find no am-biguity in the overall words of Cooper, whether inperson or in writing, when he requested reinstatementfor all employees on July 9, and again on July 22, 1987,even if I were to do so it would not excuse Respondent,for an employer which receives a request for reinstate-ment which it considers to be ambiguous bears theburden of requesting clarification to resolve any doubtsabout the true nature of the request.Hadden House FoodProducts,242 NLRB 1057, 1058 at fn. 6 (1979). It is notclaimed that the Respondent ever did so.Accordingly, I find and conclude that Respondent vio-lated Section 8(a)(3) of the Act when it failed and re-405fused to return all striking employees to their former po-sitionsupon receipt of their unconditional offers toreturn to work first conveyed by Cooper on July 9,1987,and repeated thereafter, until12 the employeeswere actually reinstated on October 1, 1987. I shall pro-vide an appropriate remedy for these violations.CONCLUSIONS OF LAW1.Respondentisanemployer within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.All productionandmaintenanceemployees em-ployed by Respondent at its facility located in NorthKansasCity,Missouri,including truckdriverswhoseheadquartersare atsaid plant, excluding, however, officeand clerical employees, supervisors,watchmen, officejanitors and porters constitute a unit appropriate for col-lective bargaining within themeaningof Section 9(b) ofthe Act.4.At all times material the Union has been the exclu-sive collective-bargaining representative of all the em-ployees in the unit described above by virtue of Section9(a) of the Act.5By failing and refusing to engage in good-faith ne-gotiations, by engaging in "surface bargaining" withoutthe intent to reach an agreement, by avoiding and evad-ing an agreement, by declaring the existence of an im-passe in negotiations in order to be able to unilaterallyimplement changes in the wages, hours, and workingconditions of employees, by actually implementing theterms and conditions of an outstanding proposalat a timewhen no genuine impasse existed, and by like and relatedconduct Respondent has violated Sections 8(a)(5) and (1)and 8(d) of the Act.6.By failing and refusing to grant timely reinstatementto unfair labor practice strikers on their unconditional re-quest to return to work, Respondent violated Section8(a)(3) and (1) of the Act.7.The strike of Respondent's employees which tookplace between May 20 and October 1, 1987, was anunfair labor practice strike, and the employees who par-ticipated in the strike were unfair labor practice strikers.8.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find that it must be ordered tocease and desist and to take certain affirmative action de-signed to effectuate the policies of the Act.1E Respondent's argument that it should be excused,at least inpart, be-cause two employees were offered job openings at a bargaining session ofAugust 20, 1987, is without merit The offer(s) were clearly part of acontract proposal, a portion of which was "economic package as pro-posed," the old proposal which called for abolition of company-ownedtrucks and trailers Thus, there was nothing "unconditional" about these"offers",as a result,they were ineffectual to toll backpayThor PowerToolCo,148NLRB 1379, 1390 (1964), andCooperativeDecredito yAhorro Vegabojena,261 NLRB 1098, 1100 (1982) 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHaving found that Respondent violated Section 8(a)(5)and (1) of the Act by engaging in surface bargaining, byimplementing unilateral changes in the wages, hours, andworking conditions of its employees at a time when nogenuine impasse existed, and by like and related conduct,it shall be required that Respondent, on request, bargainwith the Union as the exclusive representative' of the em-ployees in the , appropriate unit concerning terms andconditions of employment and, if an understanding isreached, embody the understanding in a signed agree-ment; further, it shall be required that, on the Union's re-quest, and consistent with this decision, Respondent re-scind any unilateral changes made effective on and afterSeptember 30,. 1986, and, consistent with this decision,continue to give effect to those terms and conditions ofemployment previously in effect at its facility in NorthKansas City, Missouri, for the employees in the previous-ly described unit, until Respondent and the Union reacha good-faith impasse, execute a new collective-bargainingcontract, or the Union refuses to bargain in goodfaith.Consistent herewith,Respondent shall be required tomake employees whole for any losses they may have suf-fered by virtue of its unlawful unilateral changes in theirwages, hours, and working conditions.Having found that Respondent failed and refused onJuly 10, 1987, on their unconditional request to return towork, to reinstate its striking employees, it shall be re-quired that Respondent offer to all striking employeesimmediate and full reinstatement to their former positionsand.make them whole for any loss of earnings or benefitssuffered as a result of Respondent's refusal to honor theirunconditional request to return to work, with interestthereon, to be computed in the manner prescribed inF W. Woolworth Co.,90NLRB 289 (1950). Interestthereon shall be computed as inNew Horizons for the Re-tarded,283 NLRB 1173 (1987). See generallyIsis Plumb-ing Co.,138 NLRB 716 (1962).Respondent shall also be required to expunge from itsfiles all references to its unlawful refusal to reinstate itsstriking employees on their unconditional offer to returnto work on July 10, 1987, and to notify them in writingof this expunction, and that said action or notations ontheir personnel files shall not be used as a basis for futurepersonnel actions concerning them. SeeSterling Sugars,261 NLRB 472 (1982).On these findings of fact and conclusions of law' 3 andon the entire record, I issue the following recommend-ed''ORDERThe Respondent, Lapham-Hickey Steel Corporationd/b/a Stephenson-Yost Steel, North Kansas City, Mis-souri, its officers, agents, successors, and assigns, shall1.Cease and desist from1' All outstanding motions inconsistent with this Order are herebyoverruled14 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses(a)Refusing to bargain collectively, on request, con-cerning rates of pay, wages, hours, and' other terms andconditions of employment, in good faith, with UnitedSteelworkers of America, District 34 (the Union), whichis the exclusive bargaining representative for employeesin the following appropriate unit:All production and maintenance employees em-ployed by Respondent at its facility located inNorth Kansas City, Missouri, including truck driv-ers whose headquarters are at said plant, excluding,however, office and clerical employees, supervisors,watchmen, office janitors and porters.by engaging in surface bargaining without real effort orintent to attempt to reach agreement with the representa-tive of our employees, by such means as declaring thatan impasse in negotiations exists when no genuine im-passe exists, by implementing unilaterally the terms of anoutstanding contract proposal, thereby effecting changesin the terms and conditions of employment of our em-ployees without having first engaged in good-faith nego-tiations in a genuine effort to reach agreement on theterms and conditions of our employees' wages, hours,and working conditions.(b)Refusing to reinstate its unfair labor practice strik-ers pursuant to their unconditional offer to return towork.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit concerning terms and conditions of employ-ment and, if an understanding is reached, embody the un-derstanding in a signed agreement. The appropriate unitis:All productionandmaintenance employees em-ployed byRespondent at itsfacilitylocated inNorth KansasCity,Missouri,including truck driv-ers whose headquarters are at said plant,excluding,however, office andclerical employees,supervisors,watchmen,officejanitors and porters.(b)Offer the employees named below, if it has not al-ready done so, immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority or any other rights or privileges previously en-joyed, and make them whole for any loss of earnings andother benefits suffered as a result of Respondent's failureto honor their requests to return to work from an unfairlabor practice strike, in the manner set forth in theremedy section of the decision, dismissing, if necessary,any employees hired on or after May 10, 1987, when theunfair labor practice strike began. The names of the em-ployees entitled to these rights are:Fred AldrichKennyHawkins STEPHENSON-YOST STEELHarold CecilCal MonroeRichard CircleIke PinaireDoug FalconerBrad StrangeJohn Hays(c)Remove from its files any references to the unlaw-ful refusals to reinstate,and provide the affected employ-ees, in writing,assurance that it has done so, and that itsaction against them will never be used against them inthe future in any way(d)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records and reports,and all other records necessaryto analyze the amount of backpay due under the terms ofthis recommended Order.(e) Post at its offices in North KansasCity,Missouri,copies of the attached notice marked "Appendix." 15Copies of the notice,on forms provided by the RegionalDirector for Region 17, after being signed by the Re-spondent'sauthorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places, includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent toensure that the notices are not altered,defaced,or cov-ered by any other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.15 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsBoard has found that weviolated the National LaborRelationsAct and has or-dered us to post and abide by this noticeSection 7 of the Act gives employees these rights.To organizeTo form, loin, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for othermutual aidor protec-tion andTo choose not to engage in any of these protect-ed concerted activities.407WE WILL NOT refuse to bargain collectively in goodfaith concerning rates of pay, wages, hours, and otherterms and conditions of employment with United Steel-workers of America, District 34 as the exclusive collec-tive-bargaining representative for our employees in thefollowing appropriate unit:All production and maintenance employees em-ployed byus atour facility located in North KansasCity,Missouri, including truck drivers whose head-quartersare atsaidplant,excluding,however,office and clerical employees, supervisors, watch-men, office janitors and porters.WE WILL NOTengagein surfacebargaining in aneffort to avoid or evadeagreementwith the collective-bargaining representative of our employees,or in aneffort to arrive at an "impasse" in negotiations, and sothat we may thereby be enabled to implement unilateralchanges in the wages, hours, and working conditions ofour employees.WE WILL NOT unilaterally alter any of the terms andconditionsof employment of our employees in theabove-described bargaining unit.WE WILL NOT discourage membership in or activitieson behalf of the above-named, or any other, labor orga-nization by refusing to reinstate unfair labor practicestrikers, or by otherwise discriminatingagainstemploy-ees in their hire or tenure.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL offer full andimmediatereinstatement totheir former or substantially equivalent positions to anyunfair labor practice striker who had not been reinstatedon or before October 1, 1987, and WE WILL make themwhole for any loss of pay or benefits which they havesuffered by reason of the discrimination practicedagainstthem, with interestWE WILL provide assurance in writing to each of theemployeeswho engaged in the unfair labor practicestrikeagainst usthatwe have removed all references toour refusal to reinstate them in a timely manner, and WEWILL also assure them that we will never use any infor-mation inany such referencesagainstthem in any way inthe future. The affected employees are:Fred AldrichKenny HawkinsHarold CecilCal MonroeRichard CircleIke PinaireDoug FalconerBrad StrangeJohn HaysLAPHAM-HICKEYSTEELCORPORATIOND/B/A STEPHENSON-YOST STEEL